                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    JENNIFER DUMINIE,                               )
                                                    )
              Plaintiff,                            )             Case No. 17-cv-3030
                                                    )
         v.                                         )             Judge Robert M. Dow, Jr.
                                                    )
    NORTHEAST ILLINOIS REGIONAL                     )
    COMMUTER RAILROAD                               )
    CORPORATION d/b/a METRA,                        )
                                                    )
              Defendant.                            )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff Jennifer Duminie brings suit against Defendant Northeast Illinois Regional

Commuter Railroad Corporation d/b/a Metra for employment discrimination and retaliation.

Before the Court is Defendant’s motion to dismiss [49] Plaintiff’s operative complaint [47] for

failure to state a claim. For the reasons set forth below, Defendant’s motion to dismiss [49] is

granted in part and denied in part. The case is set for further status on April 15, 2020 at 9:00 a.m.

Counsel are directed to file a joint status report, including a proposed discovery plan, no later than

April 10, 2020.

I.      Background1

        This being the third motion to dismiss the Court has ruled on in this case, the Court

presumes familiarity with its prior orders [31, 43]. Plaintiff Jennifer Duminie (“Plaintiff”), who is

Black, began her employment with Defendant Northeast Illinois Regional Commuter Railroad

Corporation d/b/a Metra (“Defendant”) in April 2009. [Id., ¶ 6.] Things went well at first, as



1
  For purposes of the motion to dismiss, the Court accepts as true all of Plaintiffs’ well-pleaded factual
allegations and draws all reasonable inferences in Plaintiffs’ favor. Killingsworth v. HSBC Bank Nev., N.A.,
507 F.3d 614, 618 (7th Cir. 2007).
Plaintiff was frequently complimented on her performance and received positive evaluations. [Id.,

¶¶ 7–8.] In January 2014, however, Plaintiff injured her back in a car accident. [Id., ¶ 13.] To deal

with her back problems, Plaintiff took intermittent leave pursuant to the Family and Medical Leave

Act of 1993, 29 U.S.C. § 2601, et seq. (“FMLA”). [Id., ¶¶ 13–15.] She needed to take time off to

attend medical appointments and as-needed treatment for flare-ups. [Id., ¶ 13.] Plaintiff reports

that she was granted leave between January 22, 2014 and May 22, 2016. [Id., ¶¶ 13–15.]

        Between January 2015 and February 2016, Plaintiff’s supervisors (Ken Ruminski and

David Rubino) repeatedly requested additional information regarding the leave and required

Plaintiff to furnish doctors’ notes. [Id., ¶ 18.]2 Plaintiff claims that another employee who is white,

Michelle Flannigan, was treated better under similar circumstances, in that she was not required

to provide documentation. [Id., ¶¶ 19–20.] Plaintiff claims that she was also subject to excessive

criticism. [Id., ¶ 21.] In December 2015, Ruminski and Rubino threatened to fire or demote

Plaintiff if she continued to take FMLA leave. [Id., ¶ 23.] They also required her to train another

employee who had “bumped” her.3 [Id.] They would not allow her to “bump” others based on

seniority until she discontinued taking FMLA leave. [Id., ¶ 79.]

        On February 12, 2016, Plaintiff was medically disqualified from her then-position of

“Ticket by Internet Clerk,” although she had been cleared for work by her own physician and

Defendant did not independently evaluate her health. [Id., ¶¶ 16, 24.] Plaintiff was fired, allegedly




2
  Defendants moved the Court to strike ¶ 18 because it discusses conduct that took place outside of the
statute of limitations, which Plaintiff seemingly concedes closed on April 28, 2015. See [53 at 5]. The
paragraph in question recounts treatment inside of this limitations period as well, and thus the Court
considers the parts of the conduct that happened within the limitations period for its legal analysis, and
provides the general timeframe for the sake of narrative coherence.
3
 As the Court explained in its prior opinion, “bumping” appears to be the exercise of seniority rights
pursuant to union rules. [43 at 20.]


                                                    2
because of her medical disqualification, and then reinstated a week later. [Id., ¶¶ 26–27.] On

February 22, 2016, Plaintiff filed charges with the Illinois Department of Human Rights related to

her discharge. [Id., ¶ 31.] In March 2016,4 the position of Ticket by Internet Clerk was given to a

white employee (who was also, incidentally, medically disqualified). [Id., ¶ 28.] Plaintiff was

issued a right-to-sue letter in January 2017, and filed the instant case in April of that year. [Id.,

¶¶ 32–33.] At some point Plaintiff was promoted to Chief Clerk.5 [Id., ¶ 35.] She was inadequately

trained, however, and subsequently “disqualified.” [Id.] She was then demoted to janitor, where

she was made to clean toilets and human feces. [Id., ¶¶ 36–37.] By the summer of 2017, she was

promoted again into an office job. [Id., ¶ 38.]

        Plaintiff recounts various indignities she suffered in her new office job. In October 2017,

a coworker named Rudy began acting rudely and intimidatingly toward her, ignored her, and

refused to collaborate. [Id., ¶¶ 39–43.] Plaintiff’s new supervisor brushed off her concerns about

Rudy. [Id., ¶¶ 44–45.] Plaintiff also feuded with a coworker named Patty, who allegedly refused

to help or train Plaintiff and once was caught reading Plaintiff’s emails. [Id., ¶¶ 46–47.] In June

2017, someone named Mario opened the door to Plaintiff’s truck and yelled at her. [Id., ¶ 48.] Also

in June, someone named Tony, who had been Plaintiff’s supervisor when she was a janitor, told

people that Plaintiff was in trouble with the people downtown (presumably Defendant’s

leadership). [Id., ¶ 49.] And some other former janitorial coworkers, Lou and Tyree, reported that

they had been told to make her work extra hard. [Id., ¶ 50.] Plaintiff emailed her supervisor in


4
 The timing of all this is murky. Plaintiff suggests that she was fired on February 12, 2016. [47, ¶ 24]; see
also [32, ¶ 21]. If Plaintiff was reinstated a week later, presumably she would have gotten her job back by
February 19 or 20. [47, ¶ 27.] But Plaintiff does not explain what she was doing between then and March,
when her old position was filled by someone else.
5
 The Court infers that this was a promotion, given that chief denotes supervisory status. See, e.g., Black’s
Law Dictionary (11th ed. 2019) (“Chief: [] 1. Someone who is put above the rest; the leader <chief of staff>.
2. The principal or most important part or position <commander-in-chief>.”)
                                                     3
September 2017 to complain that the ceiling was leaking water near her desk, but nothing was ever

done about it. [Id., ¶ 51.] Plaintiff then quit on January 18, 2018, because of this alleged

mistreatment and indifference. [Id., ¶ 52.] Plaintiff filed an EEOC complaint, and was given a right

to sue letter, which she did, instituting another case (18-cv-6919). [Id., ¶¶ 54–56.]

       Prior to the consolidation of Case No. 18-cv-6919 and the instant case, Defendant moved

to dismiss the complaint in this case, which alleged various claims related to Plaintiff’s requests

for FMLA leave, demotion, and termination in 2016. [37.] The Court granted the motion in part,

but allowed two of her claims to proceed. See generally [43.] First, the Court held that Plaintiff

adequately pled that she was subject to a discriminatory adverse action when she was demoted to

janitor while a disqualified white woman was promoted into her old position. [43 at 8–10.] Second,

Plaintiff’s FMLA retaliation claim survived, because she was (1) denied promotion opportunities

and (2) reassigned to clean toilets after being threatened about FMLA. [id. at 20–21.]

       Those claims have since been consolidated with Plaintiff’s other suit, which stemmed from

her alleged harassment and constructive discharge in 2017 and 2018. Plaintiff was given leave [46]

to file a single, omnibus complaint, which she did [47]. Defendant has since moved [49] to dismiss

the entire consolidated complaint (“Omnibus Complaint”) [47] pursuant to Rule 12(b)(6).

Defendant points out that many of Plaintiff’s factual assertions have changed—most importantly,

the Second Amended Complaint [32] did not include any information about Plaintiff’s promotion,

but the Omnibus Complaint does.

II.    Legal Standard

       “In order to survive a motion to dismiss under Rule 12(b)(6), a complaint must ‘state a

claim to relief that is plausible on its face.’” See, e.g., Lodholtz v. York Risk Serv. Grp., Inc., 778

F.3d 635, 639 (7th Cir. 2015) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The



                                                  4
plaintiff’s complaint needs not include “detailed factual allegations,” but it must contain more than

“a formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555. Thus, the

complaint must include sufficient “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). At this stage, the Court “accept[s] as true all of the well-pleaded facts in the complaint

and draw[s] all reasonable inferences in favor of the plaintiff.” Forgue v. City of Chicago, 873

F.3d 962, 966 (7th Cir. 2017) (quoting Kubiak v. City of Chicago, 810 F.3d 476, 480–81 (7th Cir.

2016)).

III.      Analysis

          Plaintiff’s Omnibus Complaint contains five claims related to the racial discrimination and

retaliatory animus she allegedly experienced throughout her employment tenure. Defendant has

moved to dismiss the entire Omnibus Complaint pursuant to Rule 12(b)(6). Defendant also argues

that the hostile work environment components of Counts I, II, and IV should be dismissed because

they exceed the scope of her EEOC charges. The Court already has addressed a similar argument,

see [43 at 11-13 (dismissing harassment claims as they pertained to the 2016 allegations)], but

need not repeat that analysis here because all of the affected claims fail for several other reasons.

          A.     Count I: Title VII Race Discrimination

          In Count I, Plaintiff alleges that Defendant discriminated against her on the basis of her

race. The Court can glean three separate discriminatory acts from the complaint: on the basis of

her race, Plaintiff was (a) fired (in 2016); (b) reassigned to janitorial work; and (c) subject to a

hostile work environment. Defendant argues that, respectively, the firing theory was properly

rejected in the Court’s February 2019 order; the reassignment/demotion theory is undercut by new




                                                   5
allegations in the Omnibus Complaint; and the harassment allegations (imported from the

companion suit) fail to state a claim.

       To state a claim for discrimination under Title VII using a disparate treatment theory, a

plaintiff must adequately allege (1) that she suffered an adverse employment action, and (2) that

the action was motivated by discriminatory animus. See Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016); Porter v. City of Chi., 700 F.3d 944, 954 (7th Cir. 2012).

       “[A] materially adverse employment action is one which visits upon a plaintiff ‘a

significant change in employment status.’” Boss, 816 F.3d at 917 (citation omitted). Such changes

can involve the employee’s current wealth, career prospects, or unbearable changes to job

conditions that amount to constructive discharge. See id.; Alexander v. Casino Queen, Inc., 739

F.3d 972, 980 (7th Cir. 2014); Bell v. E.P.A., 232 F.3d 546, 555 (7th Cir. 2000) (“For an

employment action to be actionable, it must be a ‘significant change in employment status, such

as hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a

decision causing a significant change in benefits.’” (citation omitted)). The Seventh Circuit has

defined adverse employment actions “quite broadly” but has explained that the action must be

“more disruptive than a mere inconvenience or an alteration of job responsibilities.” Porter, 700

F.3d at 954 (citation and internal quotation marks omitted). Thus, “not everything that makes an

employee unhappy is an actionable adverse action. Otherwise, minor and even trivial employment

actions that an employee did not like would form the basis of a discrimination suit.” Id. (citation

and internal quotations omitted); see also Thompson v. Memorial Hospital. of Carbondale, 625

F.3d 394, 406 (7th Cir. 2010) (“The idea behind requiring proof of an adverse employment action

is simply that a statute which forbids employment discrimination is not intended to reach every




                                                  6
bigoted act or gesture that a worker might encounter in the workplace.”) (citation and internal

quotations omitted).

          Beyond that, the pleading standard for Title VII claims is not demanding: a plaintiff “need

only aver that the employer instituted a (specified) adverse employment action against the plaintiff

on the basis of her” protected status. Carlson v. CSX Transp., Inc., 758 F.3d 819, 827 (7th Cir.

2014) (quotation marks and citations omitted); see also Luevano v. Wal-Mart Stores, Inc., 722 F.3d

1014, 1028 (7th Cir. 2013) (explaining that Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511

(2002), does not require Title VII complaints to anticipate methods of proof used at summary

judgment).6 That said, even pro se plaintiffs, let alone those represented by counsel such as

Plaintiff, “must give enough details about the subject-matter of the case to present a story that

holds together.” Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). At a minimum, “a

plaintiff must do better than putting a few words on paper that, in the hands of an imaginative

reader, might suggest that something has happened to her that might be addressed by the law.” Id.

at 403.

                 1.      Termination (2016)

          Neither party has briefed whether Plaintiff may resurrect her claim based on her (brief)

2016 termination. The Court previously explained that Plaintiff’s Second Amended Complaint

was her “final” chance to replead that claim, [31], and gave Plaintiff leave to file “a single omnibus

amended complaint that takes into account the Court’s 2/4/2019 ruling on the motion to dismiss.”



6
  Courts regularly, however, cite summary judgment cases when discussing the sufficiency of a
discrimination complaint. See, e.g., Monroe, 2018 WL 4074190, at *4 n.1 (justifying its reliance on
summary judgment opinions); [43 at 7-8 (looking to summary judgment standards for hints as to what
constitutes adverse actions or animus)]; cf. Carlson, 758 F.3d at 827-29 (cautioning district court against
requiring “evidence” at the motion to dismiss stage, but explaining that allegations of pretext can bolster
the plausibility of a Title VII complaint, and relying on summary judgment cases about the timing of
retaliation to determine the outer bounds of plausible allegations of retaliatory animus).
                                                    7
[46.] The Court’s 2/4/2019 ruling, in turn, dismissed this claim because the pleading was

ambiguous as to whether Plaintiff had even been fired, and in any event, she had not pled facts

from which the Court could infer that she was discriminatorily fired. The Omnibus Complaint,

however, includes several additional facts that clarify the circumstances and timing of her

termination, suggesting that Plaintiff has sought to resurrect the claim.

       Regardless of whether these further amendments were proper, they do not fix the Court’s

central grounds for dismissing this claim: “Plaintiff has not pled any facts that plausibly state even

a circumstantial case of discriminatory termination.” [43 at 11.] Preliminarily, Plaintiff’s

allegations that she was “treated in a disparate manner” [47, ¶ 17] are conclusory and must be

disregarded. [43 at 10]; see also Tamayo v. Blagojevich, 526 F.3d 1074, 1084 (7th Cir. 2008)

(requiring a Title VII plaintiff to plead a “specified” action); Kyle v. Morton High School, 144 F.3d

448, 454 (7th Cir. 1998). In addition, Plaintiff does not even allege that her one-week termination

was due to race, so this claim must be dismissed. See, e.g., Parks v. Speedy Title & Appraisal

Review Services, 318 F. Supp. 3d 1053, 1063–64 (N.D. Ill. 2018) (dismissing discrimination claim

when “Plaintiff has not made even a conclusory allegation that would link her membership in a

protected class to her [employer’s alleged adverse actions]”); see also, generally, Coleman v.

Depke, 2014 WL 6563814 (N.D. Ill. Nov. 20, 2014) (reviewing the Seventh Circuit’s post-

Twombly caselaw and concluding that a Title VII plaintiff must plead more facts beyond having

been terminated for unspecified “conduct” for which non-minority employees were not punished).

               2.      Reassignment/Demotion

       In Plaintiff’s Second Amended Complaint [32], she told a coherent story about her

demotion that led to the plausible inference of discrimination. According to that complaint, she

was demoted to janitor and replaced with a white woman with a similar medical disqualification.



                                                  8
The Court determined that Plaintiff adequately pled that (a) being demoted to janitor was an

adverse employment action and (b) the action was plausibly motivated by race. [43 at 9–10.]

Nothing in the Omnibus Complaint changes the Court’s conclusion as to the first element: Plaintiff

has still adequately pled that her demotion to janitor was an adverse action.

       But Defendant argues that the timeline is now muddled, and Plaintiff has therefore pled

herself out of court. [54 at 3.] Plaintiff pleads that (a) she was medically disqualified on February

12, 2016; (b) she was fired at some point, presumably the same day; (c) she filed a charge with the

ILDHR on February 22, 2016; (d) she was reinstated one week after being fired; (e) at some point

in March 2016, a similarly medically disqualified white person was given Plaintiff’s old job; (f) at

some point following reinstatement (contemporaneous with the white woman’s promotion?),

Plaintiff was promoted to Chief Clerk; and (g) at some point following promotion, Plaintiff was

demoted to janitor because she had been inadequately trained and disqualified. The problem for

Plaintiff is that this timeline undercuts the inference of racial animus that attached to her demotion.

Because the timeline in the Omnibus Complaint fails to tell a story that holds together, the Court

can no longer draw the inference that “a similarly-situated employee outside the protected class

receiv[ed] systematically better treatment.” Contra [43 at 10 (citing Anderson v. Advocate Health

& Hosps. Corp., 2014 WL 4922371, at *4 (N.D. Ill. Sept. 29, 2014).] This is especially problematic

for Plaintiff because the Omnibus Complaint now alleges that she was demoted to janitor after

failing at the Chief Clerk position, which she attributes not to racial animus, but to being

“inadequately trained and disqualified.” [47, ¶ 35–36.] Thus, Plaintiff does not include even a

conclusory allegation that she was demoted due to racial animus, and in fact provides a non-racial

reason for the demotion. Such a claim cannot proceed. Parks, 318 F. Supp. 3d at 1063–64

(dismissing discrimination claim when “Plaintiff has not made even a conclusory allegation that



                                                  9
would link her membership in a protected class to her [employer’s alleged adverse actions]”); see

also Monroe v. Columbia College of Chicago, 2018 WL 4074190, at *4 (N.D. Ill. Aug. 27, 2018)

(dismissing complaint when, in submitting an amended complaint, the plaintiff “pleads himself

out of plausibility by admitting” that some of the allegations in the first complaint were untrue).

                3.      Hostile work environment

        Preliminarily, Plaintiff has forfeited this claim in failing to adequately respond to

Defendant’s motion to dismiss. Her response merely alleges (without pointing to any specific fact

or allegation) that taken together, 55 paragraphs of Plaintiff’s complaint paint the picture of an

openly racist workplace. “[E]ven a complaint that passes muster under the liberal notice pleading

requirements of Federal Rule of Civil Procedure 8(a)(2) can be subject to dismissal if a plaintiff

does not provide argument in support of the legal adequacy of the complaint.” Lee v. Northeast

Illinois Regional Commuter Railroad Corporation, 912 F.3d 1049, 1053–54 (7th Cir. 2019)

(affirming dismissal when the plaintiff’s response to the motion to dismiss “merely discussed in

lay terms the importance of the dispute and failed to grapple with case law discussing what legally

constitutes a ‘major’ or ‘minor’ dispute”). Plaintiff’s cursory response is grounds for dismissal of

this claim in and of itself.

        In any event, forfeiture aside, Plaintiff fails to state a claim for a hostile work environment.

“To state a Title VII hostile work environment claim, a plaintiff must allege (1) she was subject to

unwelcome harassment; (2) the harassment was based on her [race]; (3) the harassment was severe

or pervasive so as to alter the conditions of employment and create a hostile or abusive working

environment; and (4) there is basis for employer liability.” Huri v. Office of the Chief Judge of the

Circuit Court of Cook County, 804 F.3d 826, 833–34 (7th Cir. 2015) (citation omitted);




                                                  10
        Here, Plaintiff alleges that she was (1) subjected to excessive criticism; (2) held to a higher

standard by her managers; (3) subject to rude, invasive, and unprofessional conduct by Rudy,

Patty, and Mario7; and (4) ignored by her supervisor when she complained about Rudy and the

ceiling leak. Preliminarily, the Court has already explained that the first two allegations “do not

constitute harassment so severe or [pervasive] to alter the conditions of employment and create an

abusive working environment.” [43 at 14 (citing Monroe, 2018 WL 4074190, at *5).]

        Plaintiff cannot proceed because her harassment claim does not meet the second or third

prong—she does not allege sufficient facts from which the Court can infer that the harassment was

either racially motivated or severe or pervasive. First, “there must be some connection [to race],

for not every perceived unfairness in the workplace may be ascribed to discriminatory motivation

merely because the complaining employee belongs to a racial minority.” Cole v. Board of Trustees

of Northern Illinois University, 838 F.3d 888, 896 (7th Cir. 2016) (affirming summary judgment

for employer, even when the plaintiff, a Black person, found a noose hanging in the office). There

is nothing, however, in Plaintiff’s complaint suggesting that the alleged harassment Plaintiff

received had anything to do with her race. Although an “imaginative reader” might be able to

speculate as to the racial dimensions of these intra-office spats, that is not enough to survive a

motion to dismiss. Swanson, 614 F.3d at 403; Twombly, 550 U.S. at 555; cf. Cole, 838 F.3d at 896

(affirming summary judgment, even when some record evidence suggested racial motivation, and

suggesting that dismissal is proper if the complaint does not allege any facts from which a

connection between race and harassment can be inferred). Indeed, Plaintiff even fails the minimal

pleading requirements imposed upon pro se plaintiffs in employment discrimination cases. See



7
 Plaintiff paints her complaints about Tony, Lou, and Tyree as related to the hostile environment in her
new office job, but their statements are not themselves harassing, and instead merely suggest that the
demotion to janitor was related to some kind of animus.
                                                  11
Luevano., 722 F.3d at 1028-29 (holding that plaintiff stated claim for sexual harassment when she

alleged that her coworkers and supervisors were men, permitting the inference that the harassment,

though not explicitly sexual, was nonetheless sexist—but caveating that this holding applied to

“the lenient pleading standards for pro se plaintiffs”).

       Finally, even if Plaintiff had plausibly alleged a connection between the harassing conduct

and race, it was still not so severe or pervasive to be actionable. “Offhand comments, isolated

incidents, and simple teasing do not rise to the level of conduct that alters the terms and conditions

of employment.” Passananti v. Cook Cty., 689 F.3d 655, 667 (7th Cir. 2012); see also see also

Alexander, 739 F.3d at 982 (emphasizing that the work environment must be “abusive” to be

actionable). Relevant factors include “the severity of the alleged conduct, its frequency, whether

it [wa]s physically threatening or humiliating (or merely offensive), and whether it unreasonably

interfere[d] with the employee’s work performance.” Gates v. Board of Education of the City of

Chicago, 916 F.3d 631, 637 (7th Cir. 2019) (quotation marks and citation omitted). Importantly,

the harassment need not be both severe and pervasive—one or the other will suffice. Hall v. City

of Chicago, 713 F.3d 325, 330 (7th Cir. 2013). Still, it is well established that “petty workplace

slights that do not represent significant negative alterations in the workplace” are not actionable.

E.g., Parks, 318 F. Supp. 3d at 1062–63 (dismissing complaint when Plaintiff only alleged

“isolated comments and discipline,” “unbalanced workload,” lack of “technical support,” and job

misclassification); see also, e.g., Adam v. Obama for America, 210 F.Supp.3d 979, 983–84, 991

(N.D. Ill. 2016) (dismissing complaint where Plaintiff alleged “mean” and “humiliating” conduct

from supervisors and coworkers, including being socially shunned, touched without consent,

screamed at, and shunted into less favorable opportunities).




                                                 12
        Here, Plaintiff has failed to allege facts suggesting that she was plausibly subjected to

severe or pervasive harassment. Plaintiff’s allegations regarding her co-workers Rudy and Patty

are the quintessential workplace slights that cannot support a harassment claim. Compare Adam,

210 F. Supp. 3d at 991 (allegations of social shunning and being screamed at do not state claim);

Parks, 318 F. Supp. 3d at 1062–63 (allegations of discriminatory failure to provide professional

development do not state claim), with Williams v. City of Chicago, 2017 WL 3169065, at *7 (N.D.

Ill. July 26, 2017) (denying motion to dismiss when Plaintiff alleged that coworker made specific

sexist comments “on a daily basis”). The allegations about Patty reading her email and Mario

yelling at her are, likewise, isolated incidents that do not come close to the kind of severity required

to state a claim for workplace harassment. Adam, 210 F.Supp.3d at 991. And finally, Plaintiff’s

grievance about the leak near her desk does not save her harassment claim. See Dotson v.

Donohoe, 2013 WL 171025, at *7–8 (E.D. Mo. Jan. 16, 2013) (granting summary judgment to

employer when employee alleged hostile environment related to her relocation to a “storage area

for discarded equipment that was unclean and unsuitable for use,” because such a relocation was

a petty annoyance); cf. Ferguson v. Merck & Co., 2008 WL 205224, at *19–21 (E.D. Penn. Jan.

23, 2008) (not considering cleanliness of work equipment for purposes of hostile work

environment claim).8 Thus, Plaintiff has failed to state a claim for harassment based on race.

        B.      Count II: § 1981 Race Discrimination

        Plaintiff’s Second Amended Complaint [32] did not include a separate cause of action

under § 1981, but did allude to it as a potential basis for federal jurisdiction. She has added a

separate, standalone § 1981 claim to the Omnibus Complaint, as an alternative ground for liability



8
 To the extent that Plaintiff intended to claim that the leaky ceiling was a separate, standalone adverse
action, Plaintiff has not pled facts suggesting that this was “more disruptive than a mere inconvenience,”
and it is therefore not actionable on its own. Porter, 700 F.3d at 954 (quotation marks and citation omitted).
                                                     13
for the employment discrimination discussed above in Count I. This Count must be dismissed for

the same reasons as that one. Count II also fails to state a claim for the additional reason that

Plaintiff has not adequately alleged facts suggesting that Defendant is liable pursuant to Monell v.

Department of Social Services of City of New York, 436 U.S. 658 (1978).

       Defendant is a municipal corporation. See Hudson v. Northeast Illinois Regional

Commuter Railroad Corporation, 2018 WL 1762439, at *2, (N.D. Ill. Apr. 12, 2018) (applying

Monell’s municipal liability framework to Metra). The Supreme Court has held that municipalities

are only liable under § 1981 if the injury “was caused by a custom or policy within the meaning

of Monell and subsequent cases.” Jett v. Dallas Independent School Dist., 491 U.S. 701, 736

(1989). That is, Plaintiff’s § 1981 claim can only proceed if she has pled that her injury was caused

by one of the following: “(1) the enforcement of an express policy of the [agency], (2) a widespread

practice that is so permanent and well settled as to constitute a custom or usage with the force of

law, or (3) a person with final policymaking authority.” E.g., Wragg v. Vill. of Thornton, 604 F.3d

464, 467 (7th Cir. 2010) (citations omitted).

       Plaintiff’s complaint, insofar as it is relevant to Monell, states that (1) Plaintiff was

“subjected to Defendant’s unfair policies and practices and was treated unequally and unlike

similarly situated non-black employees;” [47, ¶ 17] (2) “The unfair policies and practices both

limited Plaintiff in her job classifications, job assignments, wages, and other benefits because of

Plaintiff’s race;” [id., ¶ 25 (emphasis in original)] and (3) “Defendant committed discriminatory

employment practices and race discrimination against Plaintiff” [id., ¶ 71]. These conclusory

allegations do not state a claim under Monell. First, Plaintiff has failed to identify an express policy

of discrimination. See Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005) (explaining that such

theory can only be invoked “where a policy explicitly violates a constitutional right when



                                                  14
enforced”). Second, Plaintiff has failed to plead facts supporting an inference that Defendant has

a “permanent” custom of discriminating against Black people that carries “the force of law.” See

Wragg, 604 F.3d at 467. Finally, Plaintiff has not identified a policymaker, and has thus failed to

provide notice of the nature of any policymaker claim. See Swanson, 614 F.3d at 405 (requiring

the identification of the relevant actors and their roles in the discriminatory conduct).

       C.      Count III: FMLA Retaliation

       The Court previously held that the FMLA retaliation claim can go forward. [43 at 19-21.]

Defendant moves, again, to dismiss for the same reasons as in Count I—that the timeline muddles

an inference of retaliation. But Plaintiff’s FMLA claim is not doomed by her subsequent

amendments. Plaintiff has pleaded that she took FMLA leave, was told to stop taking leave or she

would be fired, and was soon thereafter fired. Plaintiff has included the relevant dates of the

conversations and her disqualification. Although Plaintiff was reinstated, her termination was still

an adverse action. See Morse v. Illinois Department of Corrections, 191 F. Supp. 3d 848, 858

(N.D. Ill. 2015) (“An unpaid suspension clearly constitutes an adverse action.”) (citations omitted).

The Court still can infer from these facts that Plaintiff suffered an adverse action in retaliation for

taking FMLA leave.

       Likewise, Plaintiff’s FMLA claim related to her not being allowed to “bump” can still

proceed. See [47, ¶ 79]; see also [43 at 21 (allowing FMLA claim to proceed based on this

allegation)]. Finally, unlike the racial discrimination claims related to the demotion, Plaintiff has

specific allegations of FMLA-related animus. See [47, ¶¶ 23-24]. Plaintiff also used the same

“disqualification” language to describe both her retaliatory termination and demotion, see [id.,

¶ 35], suggesting that the same discriminatory mechanisms were at play. That conclusion is

bolstered by Plaintiff’s allegations regarding Tony, Lou, and Tyree, who all allegedly told her that



                                                  15
she had been singled out for grueling work while on janitor detail. [Id., ¶¶ 49-50.] Though the

timing is a bit discontinuous, the allegations of retaliatory animus are enough to make this claim

plausible. Carlson, 758 F.3d at 828-29 (holding that two-year delay did not render claims of

retaliatory animus implausible). In sum, Plaintiff may still proceed with Count III insofar as it

pertains to her 2016 termination, failure to be promoted, and demotion to janitor. 9

        D.      Counts IV and V: Constructive Discharge

        Defendant moved to dismiss the two constructive discharge counts on the grounds that

such claims must allege even more egregious conduct than harassment, and the harassment

Plaintiff complained of was not even actionable; a fortiori this claim fails as well. Plaintiff’s

response, in its entirety, is this: “Counts IV and V should not be dismissed because Plaintiff

plead [sic] a prima facie case for constructive discharge and alleged facts describing an

‘abusive’ working environment. Plaintiff makes a prima facie case for constructive discharge in

¶¶ 34–56, and 89–104 in her Third Amended Complaint and it should not be dismissed.” [53 at 5

(bold in original).] Plaintiff’s cursory response is grounds for dismissal in and of itself. Lee, 912

F.3d at 1053–54. Her response does not grapple with the cases cited by Defendant or cite any case

law of its own. Indeed, it barely even contains cursory conclusions.

        Regardless, Plaintiff has failed to allege facts giving rise to a plausible inference that she

was constructively discharged. Constructive discharge is, in effect, hostile-work-environment-

plus, in that the “plaintiff must make a further showing: She must show that the abusive working

environment became so intolerable that her resignation qualified as a fitting response.”



9
  Plaintiff does not appear to be arguing that she experienced a hostile work environment in 2017-18 as a
result of her FMLA leave. See [47, ¶¶ 77-81.] In any event, the Court has previously concluded that Plaintiff
has failed to allege facts suggesting that her work environment was hostile at that time. See supra Section
III(A)(3). Likewise, Plaintiff has not alleged any facts suggesting a causal connection between her new
coworkers’ actions and her having taken FMLA leave years prior.
                                                     16
Pennsylvania State Police v. Suders, 542 U.S. 129, 134 (2004). Thus, the failure to adequately

allege a hostile work environment will, a fortiori, doom any constructive discharge claim. Herr v.

City of Chicago, 479 F.Supp.2d 834, 841 (N.D. Ill. 2007) (“[Plaintiff’s] constructive discharge

claim fails on its face because he has not presented evidence of a hostile work environment.”) As

explained above, Plaintiffs allegations are not even actionable as harassment, which means that

she cannot proceed with constructive discharge under either a racial discrimination or FMLA

retaliation theory. Id. Admittedly, the allegations regarding the dripping ceiling fit better into the

constructive discharge framework (as opposed to harassment), but even then, there is nothing in

the complaint that leads to the plausible inference that having a ceiling leak near one’s desk is so

intolerable that resignation is a fitting response. E.g., id. (collecting cases); Jones v. DuPage

County Sherriff, 2016 WL 3752966, *6 (N.D. Ill. July 14, 2016) (dismissing a constructive

discharge claim when plaintiff failed to plead the kinds of “egregious” conduct that renders

workplaces intolerable, such as death threats); cf. Dotson, 2013 WL 171025, at *7–8 (relocation

to a “storage area for discarded equipment that was unclean and unsuitable for use” was a petty

annoyance and therefore not actionable as a hostile work environment, let alone constructive

discharge).

IV.    Conclusion

       For the reasons set forth above, Defendant’s motion to dismiss [49] is granted in part and

denied in part. The case is set for further status on April 15, 2020 at 9:00 a.m. Counsel are directed

to file a joint status report, including a proposed discovery plan, no later than April 10, 2020.




Dated: March 18, 2020                                 ____________________________
                                                      Robert M. Dow, Jr.
                                                      United States District Judge

                                                 17
